Name: Commission Regulation (EEC) No 2367/78 of 10 October 1978 re-establishing intervention buying-in of beef in the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 286/ 12 Official Journal of the European Communities 12. 10 . 78 COMMISSION REGULATION (EEC) No 2367/78 of 10 October 1978 re-establishing intervention buying-in of beef in the United Kingdom 1978 had returned to a level below the maximum buying-in price fixed for this quality ; whereas inter ­ vention buying-in for this quality must recommence, in accordance with Article 3 (3) of Regulation (EEC) No 995/78 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( J ), as last amended by Regulation (EEC) No 425/77 (2), and in particular Article 6 (4) (b) thereof, Whereas in application of Article 3 ( 1 ) of Council Regulation (EEC) No 995/78 of 12 May 1978 fixing the guide price and the intervention price for adult bovine animals for the 1978/79 marketing year (3), intervention buying-in was suspended by Commission Regulation (EEC) No 1244/78 of 9 June 1978 tempor ­ arily suspending intervention buying-in of certain qualities of meat in certain Member States (4) ; Whereas the market prices for 'Steers M' recorded in the United Kingdom on 28 September and 5 October HAS ADOPTED THIS REGULATION : Article 1 Buying-in by the United Kingdom intervention agency shall recommence on 16 October 1978 for the following quality :  United Kingdom : 'Steers M', Article 2 This Regulation shall enter into force on 16 October 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 October 1978 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 61 , 5 . 3 . 1977, p. 1 . (3 ) OJ No L 130, 18 . 5 . 1978 , p. 1 . (4 ) OJ No L 154, 10 . 6 . 1978 , p. 13 .